Citation Nr: 1001902	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-12 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a genitourinary 
disorder, diagnosed as benign prostatic hypertrophy (BPH) and 
urethral stricture disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran left active duty in October 1998 after 20 years 
and 4 months of active duty service.  

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned in November 
2009.  A transcript of the hearing is of record.

In April 2008, the Veteran submitted claims for entitlement 
to service connection for a skin rash, tinnitus, headaches 
and sinusitis.  However, these issues have not yet been 
adjudicated and referred to the RO for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).  Unfortunately, the Board 
concludes that additional development is necessary. 

In this case, the Veteran's service treatment records 
indicate that in February 1998, he reported to an emergency 
room at a Naval Hospital with complaints of blood in his 
urine that stained his underwear.  While a subsequent 
evaluation two days after the operation observed him to be 
asymptomatic, that examination noted that he had a history of 
dark orange color in his urine prior to the February 1998 
episode.  An examination at that time indicated that his 
prostate was boggy, but his medical history was suggestive of 
BPH.  The diagnosis at that time was painless gross 
hematuria.  

His separation physical examination in August 1998 did not 
note any genitourinary disorder.  He sought treatment after 
leaving active duty in October 1998 at a Naval Medical Clinic 
indicating that his gross hematuria had recurred.  The 
treatment records do not indicate any other significant 
symptoms.  

Since his release from active duty, the Veteran has continued 
to receive treatment for genitourinary disorders.  
Specifically, in September 2005, he displayed "significant 
symptoms of prostatism" with voiding dysfunction and was 
diagnosed with both BPH and urethral stricture disease.  
Given that he experienced genitourinary symptoms both while 
on active duty and since his retirement, a nexus opinion is 
required to properly adjudicate the claim.

At his November 2009 hearing, the Veteran asserted that his 
genitourinary symptoms may have been due to his service in 
Southwest Asia.  While the Veteran was provided with VCAA 
compliant notice regarding what evidence was required to show 
entitlement to service connection, he must additionally be 
sent notice on establishing service connection to include as 
secondary to an undiagnosed illness under 38 C.F.R. § 3.317 
(2009).  

The Veteran must be advised of the importance of reporting to 
any scheduled VA examinations and of the possible adverse 
consequences, to include denial of his claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given VCAA 
compliant notice regarding establishing 
entitlement to service connection to 
include as secondary to a undiagnosed 
illness under 38 C.F.R. § 3.317 (2009).

2.  The Veteran should be scheduled for a 
VA examination to identify the nature and 
etiology of any genitourinary disorder.  
The examiner should express an opinion as 
to whether it is at least as likely as not 
(i.e., a 50 percent probability or 
greater), that any diagnosed disorder was 
attributable to active duty service or to 
his service in Southwest Asia.  

Any opinions provided by the examiner 
should be supported by a thorough 
discussion of the reasoning and basis for 
his or her opinion.  If the examiner is 
unable to render such an opinion, the 
examiner should explain why such an 
opinion cannot be provided.  In such a 
case, the examiner is asked to state 
whether any diagnosed genitourinary 
disorder is consistent with the effects of 
active duty service.  

3.  Following the completion of the above, 
the issue of entitlement to service 
connection for a genitourinary disorder 
should be readjudicated.  If the decision 
remains in any way adverse to the Veteran, 
he should be provided with a SSOC. 

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues remaining on appeal as well as 
a summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


